DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Claim Status
Claims 1 and 13 have been amended. Claims 2, 8-12 and 18-20 have been canceled.   Claims 1, 3-7 and 13-17 are presented for examination with claims 1 and 13 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2014/0075310 (hereinafter “Li”), in view of Bajpai, US 2012/0159550 (hereinafter “Bajpai”), in view of Foote et al., US 2012/0124475 (hereinafter “Foote”), and further in view of Wang et al., US 2010/0287197 (hereinafter “Wang”). 

Regarding claim 1, Li discloses, a method for identifying media content events, the method comprising:
receiving, at a media device, a first user specification of a user defined keyword tag (e.g. the media management and playback system has an electronic communications interface that receives the first signal indicating that the user has engaged the button 140A. The first signal may also include information indicating at what time during the playback of the media program [as a first user specification] the button 140A is engaged. For example, in the embodiment shown, the user pressed the button 140A to begin defining his/her favorite excerpt at 1 hour and 20 minutes and 45 seconds into the movie.  User can name the excerpt [as a user defined keyword tag], Li: [0029] and [0034].  Wherein, the media program is being played on an electronic device. The electronic device may be a desktop computer, a laptop computer, a tablet computer (for example, APPLE's.RTM. IPAD.RTM. or various ANDROID.RTM. or WINDOWS.RTM. powered tablets), a mobile telephone (for example, APPLE's.RTM. IPHONE.RTM. or );
associating an identifier of a media content event with the user defined keyword tag specified in the first user specification (e.g. the media management and playback system may then record this information in association with the media program [as an identifier of a media content event] and link it to an account of the user. For example, the media management and playback system may record (e.g., as a database entry) that the user A has defined a beginning of a favorite excerpt for the movie "Example Movie M" at 1 hour 20 minutes and 45 seconds into the movie, Li: [0030]); 
storing the initially received user defined keyword tag and the associated identifier of the media content event in a database configured to store a plurality of other keyword tags and their respective associated identifier of at least one media content event (e.g. the creation of a user-defined excerpt, e.g. “tag” the media program, stored in an electronic database of the media management and playback system, Li: [0030],[0037] and [0069]);
receiving a second user specification of the user, wherein the second user specification corresponds to a request of presentation of the currently broadcasting media content event that also indicates the user defined keyword tag, wherein the second user specification is received after the first user specification (e.g. once the user clicks on the button 140B, a second signal is sent to the media management and playback system discussed above (which may be either remote or local). Similar to the first signal, this second signal may also contain time information indicating at what time during the playback of the media program the ); 
wherein the user defined keyword tag is presented concurrently with and adjacent to the identifier of the listed currently broadcasting media content event when the associated media content event is currently being broadcast by the associated station (e.g. the availability of one or more user-defined media program excerpts [interpreted as user defined keyword tag] may also be shown in association with a particular media program. An example of this case is shown in FIG. 6, where a user interface 100F displays a screen where the user John Doe has selected a particular media program M [interpreted as the identifier of the listed currently broadcasting media] for viewing. The user interface 100F displays a list of available user-defined excerpts 190 that are associated with this particular media program M. In other words, the user John Doe has previously defined each of these excerpts 190 for this particular media program M. The user John Doe may choose to play any of the excerpts 190 by engaging (e.g., clicking or touching) their respective thumbnail images or icons.  The creation and subsequent availability of these use-defined );
wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag (e.g. a user, who is a member of subscribing members, may share or export a queue associated with her/his profile, as user defined keyword tag, with friends on a social media website,  Li:[0022] and [0079]);
wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag (e.g. a user may search an entire library of available media programs based on tags similar to tag defined by the user, such as "really funny movies." [as user defined keyword tag]. In response to this query, other movies that have been tagged by different users [as second user] with similar tags [as an identifier] may be displayed to the user, Li: [0075]).
Li does not directly or explicitly disclose:
electronic program guide (EPG),
receiving electronic program guide (EPG) information at the media device from a media content provider that provides broadcasting media content to the media device;
storing the received EPG information in a memory medium of the media device;
generating an electronic program guide (EPG) based on the stored EPG information;
presenting the EPG on a display that is communicatively coupled to the media device,

wherein, for each of the listed plurality of stations, an identifier of a currently broadcasting media content event by that station is indicated on the presented EPG;
wherein the presented EPG further presents identifiers of other media content events that are scheduled for future broadcast at least for a duration of time that includes the current time out to a future time;
presenting the currently broadcasting media content event associated with the second user specification made via the presented EPG to a first user;
Bajpai teaches:
electronic program guide (EPG) (Bajpai: abstract, e.g. An electronic program guide (EPG) presented by a set top box (STB) or other television receiver dynamically changes the electronic guide information provided for one or more programs during presentation),
receiving electronic program guide (EPG) information at the media device from a media content provider that provides broadcasting media content to the media device (Bajpai: [0007], e.g. receiving electronic program guide data for a plurality of programs at the television receiver);
	storing the received EPG information in a memory medium of the media device (Bajpai: [0007], e.g. storing the electronic program guide data for the plurality of programs at the television receiver);
	generating an electronic program guide (EPG) based on the stored EPG information (Bajpai: [0007], e.g. retrieving the electronic program guide data for the selected program and rendering the first presentation screen to );
presenting the EPG on a display that is communicatively coupled to the media device (Bajpai: [0007]-[0008], e.g. retrieving the electronic program guide data for the selected program and rendering the first presentation screen to thereby output the first information about the selected program to the display.  A receiver to provide television programs for presentation on a display. The receiver comprises a program interface, a storage device, a display interface, and control logic. The program interface is configured to receive broadcast signals from a content aggregator, wherein the broadcast signals comprise signals representing television programs and electronic program guide data, and wherein the electronic program guide data comprises, for each of at least some of the programs, a first presentation screen providing first information about the program and a second presentation screen providing second information about the program that is different from the first program), 
wherein the presented EPG lists a plurality of stations that are currently broadcasting media content via the media content provider (Bajpai: [0014]-[0015], e.g. Electronic program guide (EPG) information provided with a cable, direct broadcast satellite (DBS), terrestrial broadcast or other aggregated content television system is made more useful by linking the program description within the EPG to dynamically-changing content related to the program.  Multiple EPG presentation screens are provided for one or more program  );
wherein, for each of the listed plurality of stations, an identifier of a currently broadcasting media content event by that station is indicated on the presented EPG (Bajpai: [0020] and Fig. 1, e.g. EPG grid information 141 shown channel, time and program name information, as well as dynamic information about one or more particular programs identified in the EPG);
wherein the presented EPG further presents identifiers of other media content events that are scheduled for future broadcast at least for a duration of time that includes the current time out to a future time (Bajpai: [0003] and [0043], e.g. an electronic program guide (EPG) feature that allows the viewer to find and select current or future television broadcasts.  To provide just one example, a program guide entry relating to a future sporting event could have a combination of static and dynamic content that is presented to the viewer. Static information provided in a first screen 142 may include conventional EPG information such as the program start time, name of the program, short summary, network/channel and/or the like. Other screens 143-144 may provide additional content related to the program in any manner. This dynamic content could provide information from any number of categories, such as information about the team (e.g., team schedule, record, roster, history or trivia, etc.), information about the game (e.g., stadium history, weather forecast for the venue, legal betting information, etc.), information about the league (standings, schedules, trivia, etc.), information about );
wherein the user defined keyword tag is presented concurrently with and adjacent to the identifier of the listed currently broadcasting media content event on the presented EPG when the associated media content event is currently being broadcast by the associated station (Bajpai: [0034] and [0045], e.g. the EPG data 140 for any particular program may include multiple presentation screens 142-144 that can be sequenced and rendered for presentation in any manner (function 214). In various embodiments, user actions (function 216) and/or elapsed time (function 218) can dictate a switch to a new programming screen (function 220) to thereby expand the amount and type of information that is available to the viewer.  As the viewer identifies a current or future program listing in the EPG, the viewer may initially view a first screen (e.g., screen 142) rendered on display 102 that provides conventional EPG data (channel, broadcast time, brief summary, etc.));
presenting the currently broadcasting media content event associated with the second user specification made via the presented EPG to a first user (Bajpai: [0045], e.g. As the viewer identifies a current or future program listing in the EPG, the viewer may initially view a first screen (e.g., screen 142) rendered on display 102 that provides conventional EPG data (channel, broadcast time, brief summary, etc.). As the viewer lingers on the first screen 142 for an appropriate time (and/or manually selects additional information), first screen 142 may be replaced and a new screen 143 ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include system and method providing dynamic content with an electronic program guide as taught by Bajpai to provide additional space for presenting information about one or more programs from within the electronic program guide itself (Bajpai [0005]).
Li in view of Bajpai does not directly or explicitly disclose:
establishing a communication link from the media device to at least one remote electronic device.
	Foote teaches:
establishing a communication link from the media device to at least one remote electronic device (e.g. remote controller 300 is illustrated in FIG. 3, with a form of motion detection, such as a gyroscope or accelerometer, which allows the user to move a cursor freely about a screen or display. In another embodiment, the input device is a controller in the form of a touch pad device or other touch sensitive device that will track the user's movement on the pad, and display it on the screen. In yet another embodiment, a conventional remote control device having navigational buttons may be used to establish a communication link from a set top box/host device 200 [as media device], Foote: Fig. 3 and [0041]-[0044]).
Foote:[0003]).
Li in view of Bajpai and Foote does not directly or explicitly disclose:
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users,
wherein a return message that is presented to the first user indicates the identity information for the plurality of second users who are associated with the user defined keyword tag. 
Wang teaches:
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users (e.g. The presentation component 116 is configured to present information associated with a particular person of interest in terms of a social network (e.g. search results can be presented in terms of relevance, social distance, tag commonality, etc.)., Wang: [0032]), 
wherein a return message that is presented to the first user indicates the identity information for the plurality of second users who are associated with the user defined keyword tag (e.g. As shown in FIG. 4, the social tag user interface 400 includes a tag list 402, listing a number of characterizing tags that are associated with Andrew. The social tag user interface ). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Bajpai and Foote to include Characteristic Tagging as taught by Wang to enable a user to easily and conveniently assign, share, and/or locate characteristic and other information associated with others (Wang: [0004]).

Regarding claim 5, Li and Bajpai further disclose, after receiving the second user specification, and wherein the currently broadcasting media content event identified by the second user specification is a first media content event (Li: [0040], e.g. the user interface 100F displays a list of available user-defined excerpts 190 [as second user specification] that are associated with this particular media program M [as first media content event]), the method further comprising:
receiving a third user specification that identifies a second media content event that is indicated on the presented EPG, wherein the second media content event is scheduled for broadcast at a future time, and wherein the identifier of the second media content event and the second user specification are concurrently indicated on the EPG; and presenting the second media content event associated with the user defined keyword tag of the second user specification when the second media content event is broadcast at the future time in response to receiving the third user specification (Bajpai:[0045], e.g. As the viewer identifies a current or future program listing in the EPG, the viewer may initially view a first screen (e.g., screen 142) rendered on display 102 that provides conventional EPG data (channel, broadcast time, brief summary, etc.). As the viewer lingers on the first screen 142 for an appropriate time (and/or manually ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include system and method providing dynamic content with an electronic program guide as taught by Bajpai to provide additional space for presenting information about one or more programs from within the electronic program guide itself (Bajpai [0005]).

Claim 13 recited a media device that recites similar subject matter as of claim 1.  Therefore, claim 13 is rejected by the same reason as discussed in the rejection claim 1.

Claims 3-4, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bajpai, Foote, Wang,  and further in view of Poniatowski et al., US 2013/0111527 (hereinafter “Poniatowski”). 
Regarding claim 3, Li further discloses, after receiving the second user specification, the method further comprising:
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3);
Li, in view of Bajpai, Foote and Wang does not directly or explicitly disclose:
searching information in the electronic program guide (EPG) information stored at the media device to identify schedule information for a future broadcast of another media content event that is 
scheduling a recording of the other media content event associated with the user defined keyword tag in response to identifying the scheduled broadcast of the other media content event, wherein the scheduled recording of the other media content event is based on the schedule information in the EPG information.
Poniatowski teaches:
searching information in the electronic program guide (EPG) information stored at the media device to identify schedule information for a future broadcast of another media content event that is also associated with the user defined keyword tag, wherein the EPG information is searched in response to receiving the third user specification (e.g. the service has the historical EPG data, the search requests would receive a positive hit as long as the content has been shown in the time frame of the service's EPG data, Poniatowski: [0065]); and 
scheduling a recording of the other media content event associated with the user defined keyword tag in response to identifying the scheduled broadcast of the other media content event, wherein the scheduled recording of the other media content event is based on the schedule information in the EPG information (e.g. the client device may schedule the recording of multimedia content, Poniatowski: [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Bajpai, Foote and Wang to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Regarding claim 4, Li, Bajpai and Poniatowski in combination further teaches, after receiving the second user specification, the method further comprising:
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3);
searching information in the electronic program guide (EPG) information to identify schedule information for a future broadcast of another media content event that is also associated with the user defined keyword tag, wherein the EPG information is searched in response to receiving the third user specification (e.g. the service has the historical EPG data, the search requests would receive a positive hit as long as the content has been shown in the time frame of the service's EPG data, Poniatowski: [0065]); and
presenting a portion of the EPG to the user, wherein the presented portion of the EPG indicates a second that is scheduled to broadcast the media content event associated with the user defined keyword tag, and wherein the presented portion of the EPG indicates an identifier of the listed other broadcasting media content events, and wherein the presented portion of the EPG concurrently indicates the scheduled broadcast time of the other media content event and the user defined keyword tag (Bajpai: [0007]-[0008], e.g. retrieving the electronic program guide data for the selected program and rendering the first presentation screen to thereby output the first information about the selected program to the display.  A receiver to provide television programs for presentation on a display. The receiver comprises a program interface, a storage device, a display interface, and control logic. The program interface is configured to receive broadcast signals from a content aggregator, wherein the broadcast signals comprise signals representing television programs and electronic program guide data, ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Bajpai, Foote and Wang to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Regarding claim 14, Li and Poniatowski further teaches:
a digital video recorder (DVR) memory medium communicatively coupled to the processor system, wherein the memory medium stores selected ones of the plurality of media content events (e.g. The present invention relates to digital video recorders ("DVRs"), Poniatowski: [0003]), 
wherein a return message that is presented to the user on the display indicates to the user that stored in the DVR is at least one of the stored media content events that has been identified as being associated with the input at least one user defined keyword tag (Poniatowski: [0003] and Li: Fig. 6), and 
wherein the processor system retrieves the stored identified media content event for presentation in response to receiving, at the user input interface, a user selection that specifies presentation of the stored media content event (see Fig. 12 in Poniatowski).
Poniatowski: [0006]).

Regarding claim 16, Bajpai and Poniatowski further teaches, wherein the memory medium is stores electronic program guide (EPG) information that defines scheduled presentation dates and times for selected ones of the plurality of media content events that are to be received at the media content stream interface at a current time and at future times, wherein the processor system:
searched the EPG information for instances where another media content event is identified as being associated with the input at least one user defined keyword tag (e.g. the service has the historical EPG data, the search requests would receive a positive hit as long as the content has been shown in the time frame of the service's EPG data, Poniatowski: [0065]), wherein the other media content event is scheduled for future presentation (Bajpai: [0003] and [0043]);
indicates in a return message that is presented to the user on the display that the other media content event associated with the input at least one user defined keyword tag is scheduled for future presentation (Bajpai: [0003] and [0043]); and
schedules a recording of the other media content event in response to receiving at the user input interface a user selection that specifies recording of the media content event, wherein the recording schedule is based on the EPG information (e.g. the client device may schedule the recording of multimedia content, Poniatowski: [0046]).
Poniatowski: [0006]).

Claims 6, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bajpai, Foote, Wang,  and further in view of Garcea et al., US 2008/0022308 (hereinafter “Garcea”). 

Regarding claim 6, Li further discloses, after receiving the second user specification, and wherein the media content event associated with the user defined keyword tag of the second user specification is also available on a video on demand (VOD) system, the method further comprising:
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3); and
Li in view of Bajpai, Foote and Wang does not directly or explicitly disclose:
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification.
Garcea teaches:
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification (e.g. the list of related media content assets 226 which are associated with the value 230 include video on demand (VOD) assets, and the tag 224 identifies additional data 236 associated with the VOD assets: Garcea: [0038]).
Garcea: [0017]).

Regarding claim 8, Garcea further teaches, wherein the database is a first database, and further comprising:
establishing a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); and
communicating, via the established communication link, the initially received user defined keyword tag, the associated identifier of the media content event, and information that identifies the user of the media device to a remote keyword tag system residing in the at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]), 
wherein the initially received user defined keyword tag, the associated identifier of the media content event and the information that identifies the user of the media device is stored in a second database that includes a plurality of keyword tags and associated identifiers of media content events defined by other users (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]).
Garcea: [0017]).

Regarding claim 9, Garcea further teaches, wherein the user of the media device is a first user, wherein the first user specification is a user defined first keyword tag associated with a first identifier of a first media content event, the method further comprising:
receiving, from the at least one remote electronic device via the communication link, information that identifies a second user, a user defined second keyword tag defined by the second user, and an associated second identifier of a second media content event (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]); and
storing the information that identifies the second user, the user defined second keyword tag defined by the second user, and the associated second identifier of the second media content event in the database (e.g. Recording media 116 along with the playback application 120 can be implemented as a DVR system to record and maintain the recorded media content assets 118 which may be any form of on-demand and/or broadcast media content, Garcea: [0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Bajpai, Foote and Wang to include instructions to prepopulated search results in EPG data as taught by Garcea: [0017]).

Regarding claim 17, Garcea further teaches:
a communication interface communicatively coupled to the processor system and a communication network, wherein the processor system:
establishes a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]), and
communicates to a remote keyword tag system residing in the at least one remote electronic device, via the established communication link, the plurality of user defined keyword tags, the plurality of media content event identifiers associated with each one of the user defined keyword tags, and information that identifies the user of the media device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Bajpai, Foote and Wang to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bajpai, Foote, Wang, and further in view of Garcea, US 2008/0022308.

receiving a third user specification (Li: Fig. 7, e.g. excerpt 3);
establishing a communication link from the media device to the Internet site in response to receiving the third user specification (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]); and 
receiving, at the media device, the media content event associated with the user defined keyword tag of the second user specification from the Internet site (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, in view of Bajpai, Foote, Wang and Nichols, to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bajpai, Foote, Wang and Garcea, and further in view of Poniatowski et al., US 2013/0111527 (hereinafter “Poniatowski”).

the creation of a user-defined excerpt, e.g. “tag” the media program, stored in an electronic database of the media management and playback system, Li: [0030],[0037] and [0069])and the user defined second keyword tag are the same (e.g. viewer initiates a search request by selecting the tagged value, as a specification, Garcea: [0039].  Wherein, the search request is received after the tagged value created), and wherein a return message that is presented to the user indicates the associated second identifier of the second media content event (e.g. the search results based on the search request are generated and displayed in a list to the user.  Wherein, the search results include broadband content, multimedia content from at least one broadcast database that is available to download from other client devices, Poniatowski: [0043]-[0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, in view of Bajpai, Foote, Wang and Garcea, to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Regarding claim 11, Li and Poniatowski in combination further disclose, wherein the received second user specification includes the user defined first keyword tag and the user defined second keyword tag (e.g. the creation of a user-defined excerpt, e.g. “tag” the media program, stored in an electronic database of the media management and playback system, Li: [0030],[0037] and [0069]), and wherein a return message indicates at least the associated first identifier of the first media content event and the the search results based on the search request, as a return message, are generated and displayed in a list to the user.  Wherein, the search results include broadband content, multimedia content from at least one broadcast database that is available to download from other client devices, Poniatowski: [0043]-[0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, in view of Bajpai, Foote, Wang and Garcea, to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Regarding claim 12, Li, Garcea and Poniatowski in combination further disclose, wherein the user of the media device is a first user, the method further comprising:
establishing a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); and
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through a commonly shared keyword tag (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]),
the search results based on the search request, as a return message, are generated and displayed in a list to the user.  Wherein, the search results include broadband content, multimedia content from at least one broadcast database that is available to download from other client devices, Poniatowski: [0043]-[0045]), and
wherein the return message indicates, for at least one of the plurality of second users, at least one user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that user defined keyword tag (Li: Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, in view of Bajpai, Foote, Wang and Garcea, to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Regarding claim 15, Li, Poniatowski and Garcea further disclose:
a communication interface communicatively coupled to the processor system and a communication network (Li: Fig. 6),
wherein a return message that is presented to the user on the display indicates to the user that stored at an Internet site is at least one of the media content events identified as being associated with the input at least one user defined keyword tag (e.g. the search results based on the search request, as a return message, are generated and displayed in a list to the user.  Wherein, the search results include broadband content, multimedia content from at least one broadcast database that ), and 
wherein the processor system retrieves from the Internet site the stored identified media content event for presentation in response to receiving at the user input interface a user selection that specifies presentation of the stored media content event (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, in view of Bajpai, Foote, Wang and Garcea, to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance (Poniatowski: [0006]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot. New ground of rejection has been provided in view of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153